DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013 claims priority as a continuation-in-part application to application number 14/121,847 filed 10/24/14 which claims priority as a divisional of application number 13/506,478 which was filed 4/23/12. Some of the claim limitations however don’t find support in application 14/121,847 (and prior) and are being examined under the first inventor to file provisions while the rest are being examiner under the pre-AIA  first to invent provisions.

THIS ACTION IS MADE FINAL.
	This office action is in response to communication(s) filed on 03/23/11. 
There are a total of 25 claims pending in this application; of the original 25 claims, claims 34, 43, 45 and 54 have been amended; no claims have been canceled; no claims have been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 30-31, 34-35, 42, 45-46 and 53 are rejected under 35 U.S.C. 102(b) as being anticipated by Murphy et al. (US 20130346336).

As to claim 30 Murphy teaches:

receiving telematics data from a telematics device, the telematics data including vehicle location data, vehicle movement data and other sensor data; ([0003], [0036], [0050])

([0080]) 

communicating the package status to a user. ([0019], [0038], [0040-0041], and [0080])

As to claim 34 Murphy teaches:

receiving telematics data from a telematics device, the telematics data including vehicle location data and at least one of vehicle speed data and other sensor data; ([0003], [0036], [0050])

comparing the telematics data to a threshold; ([0032], [0059] and [0075])

determining, based at least on part of the telematics data, a package status relating to whether the package is located with the vehicle; ([0080])

communicating the package status to a user. ([0019], [0038], [0040-0041], and [0080])

As to claim 45 Murphy teaches:

receiving from a telematics device telematics data indicative of a first location of the vehicle, the telematics data including vehicle location data and at least one of vehicle speed data and other sensor data; (Fig 7 and [0003], [0019], [0026], [0029], [0036], [0050] data is collected, sent and received at various locations (first, second, third) along the route)

receiving from the telematics device the telematics data indicative of a second location of the vehicle; (Fig 7 and [0003], [0019], [0026], [0029], [0036], [0050] data is collected, sent and received at various locations (first, second, third) along the route)

(Fig 7 and [0003], [0019], [0026], [0029], [0036], [0050] data is collected, sent and received at various locations (first, second, third) along the route)

determining, based at least on part of the telematics data, a package status relating to whether the package is located with the vehicle at the third location; ([0080])

communicating the package status to a user. ([0019], [0038], [0040-0041], and [0080])

	As to claims 31, 35 and 46 (using claim 31 as exemplary) Murphy teaches:

wherein the vehicle location data includes GPS data. ([0036], [0050], [0059], [0074])

As to claims 42 and 53 (using claim 42 as exemplary) Murphy teaches:

wherein receiving telematics data from a telematics device comprises receiving telematics data from the telematics device as a result of an event. ([0019], [0026], [0029], [0032] the examiner interprets receiving temperature data when the temperature reaches a threshold as an event meeting the claim language)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-33, 36, and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) above in view of Videtich et al. (US 20120041640).

As to claims 32, 36 and 47 (using claim 32 as exemplary), Murphy teaches all of the claimed limitations of claims 30, 34 and 45 as above. Murphy doesn’t explicitly teach: “wherein the vehicle movement data includes accelerometer data.” Videtich teaches:

wherein the vehicle movement data includes accelerometer data. ([0040-0043])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Videtich. The motivation would have been to transmit a crash or imminent crash information to a call center so help may be quickly dispatched.

	As to claims 33 Murphy teaches all of the claimed limitations of claim 30 as above. Murphy doesn’t explicitly teach: “wherein receiving telematics data from a telematics device comprises receiving telematics data from the telematics device as a result of an event.” Videtich teaches:

wherein receiving telematics data from a telematics device comprises receiving telematics data from the telematics device as a result of an event. ([0040-0043])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Videtich. The motivation would have been to transmit a crash or imminent crash information to a call center so help may be quickly dispatched.

Claims 37 and 48 rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Shuman et al. (US 20030065432).

	As to claims 37 and 48 (using claim 37 as exemplary), Murphy teaches all of the claimed limitations of claims 34 and 45 as above. Murphy doesn’t explicitly teach: “wherein the other sensor data includes data indicative of a seatbelt status.” Shuman teaches:

([0179])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Shuman. The motivation would have been to enhance safety by notifying drivers of unlatched seatbelt status and notifying the company about driver information related to seatbelt use so further training may be provided when necessary.

Claims 38-41 and 49-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Davidson et al. (US 20100094769).

	As to claims 38 and 49 (using claim 38 as exemplary), Murphy teaches all of the limitations of claims 34 and 45 as above. Murphy doesn’t explicitly teach: “wherein the other sensor data includes data indicative of a door status.” Davidson teaches:

wherein the other sensor data includes data indicative of a door status. ([0040-0042])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Davidson. The motivation would have been to enhance safety by notifying drivers of doors that aren’t completely latched.

As to claims 39 and 50 (using claim 39 as exemplary) Davidson teaches:

wherein the data indicative of the door status includes data indicative of a driver's side door status. ([0040-0042])

As to claims 40 and 51 (using claim 40 as exemplary) Davidson teaches:

wherein the data indicative of the door status includes data indicative of a cargo door status. ([0040-0042] the examiner interprets the bulkhead door as a cargo door)

Davidson teaches:

wherein the data indicative of the door status includes data indicative of a cargo door status. ([0040-0042] the examiner interprets the bulkhead door as a cargo door)

Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Schrader et al. (US 20130303143).

	As to claim 43 Murphy teaches all of the claimed limitations of claim 34 as above. Murphy doesn’t explicitly teach: “wherein the other sensor data includes data obtained from a beacon device.” Schrader teaches:

wherein the other sensor data includes data obtained from a beacon device. ([0053])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Schrader. The motivation would have been to reduce system costs by using a generally available phone that is nearly everyone carries.

Claim 54 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Davidson et al. (US 20100094769) and further in view of Schrader et al. (US 20130303143).

	As to claim 54 Murphy and Davidson teach all of the claimed limitations of claim 41 as above. Murphy and Davidson doesn’t explicitly teach: “wherein the other sensor data includes data obtained from a beacon device.” Schrader teaches:

wherein the other sensor data includes data obtained from a beacon device. ([0053])
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy, Davidson and Schrader. The further motivation would have been to reduce system costs by using a generally available phone that is nearly everyone carries.

Claims 44 and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 20130346336) in view of Videtich et al. (US 20120041640) and further in view of Shuman et al. (US 20030065432) and further in view of Davidson et al. (US 20100094769).

	As to claims 44 and 55 (using claim 44 as exemplary), Murphy teaches all of the claimed limitations of claims 34 and 45 as above. Murphy further teaches:

wherein the vehicle location data includes GPS data ([0036], [0050], [0059], [0074]) Murphy doesn’t explicitly teach: “wherein the vehicle movement data includes accelerometer data and wherein the other sensor data includes data indicative of a seatbelt status, data indicative of a driver's side door status and data indicative of a cargo door status.” Videtich teaches:

wherein the vehicle movement data includes accelerometer data. ([0040-0043]) Videtich doesn’t explicitly teach: “wherein the other sensor data includes data indicative of a seatbelt status, data indicative of a driver's side door status and data indicative of a cargo door status.” Shuman teaches:

wherein the other sensor data includes data indicative of a seatbelt status. ([0179]) Shuman doesn’t explicitly teach: “wherein the other sensor data includes … data indicative of a driver's side door status and data indicative of a cargo door status.” Davidson teaches:

wherein the other sensor data includes … data indicative of a driver's side door status and data indicative of a cargo door status ([0040-0042] the examiner interprets the bulkhead door as a cargo door)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy, Videtich, Shuman and Davidson. The motivation would have been to transmit a crash or imminent crash .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on pages 7-8) with regard to the independent claim(s) 30, 34 and 45 rejected under 35 U.S.C. 102(b) that the reference does not teach/suggest the claimed feature “receiving…vehicle location data”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The Murphy reference, as the applicant points out on page 9, teaches receiving telematics data relative to the vehicle location when stating “vehicle movement information is already ascertainable from the package sensor in Murphy”. As long as a package is in the vehicle, telematics data which includes the vehicle location is available which is all that is required by the claim language of claim 30. Therefore the examiner maintains that the Murphy reference teaches “receiving telematics data from a telematics device, the telematics data including vehicle location data” as required by claim 30.
In response to applicant’s arguments (on pages 8-10) with regard to the dependent claim(s) 38-41, 49-52 and 44 and 55 rejected under 35 U.S.C. 103 that one of ordinary skill in the art would not be motivated to combine the teachings of Murphy with Davidson because the teachings of Davidson are redundant in view of the problem to be solved in Murphy; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. Whether or not some of the teachings of two references are redundant relative to one another is not a reason not to combine them. Indeed, one would expect some of the teachings of two references that are combined in an obviousness rejection to overlap to a degree since they need to be from the same field of endeavor. The examiner has found reasons to combine the Murphy and Davidson references in areas which do not overlap (relative to vehicle door 

In view of the previous discussion, the examiner would like to emphasize the following:
Sources of rationale supporting a rejection under 35 U.S.C. 103 may be in a reference, or reasoned from common knowledge in the art, scientific principles, art recognized equivalents, or legal precedent. The CCPA has held that "in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968); MPEP 2144.01. 
In determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. v. Teleflex Inc., the Supreme Court stated that: "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill".
Still further, the Court states that "the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention…and this is regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense". 
In response to Appellant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, Kansal Pandya, and Melchoir are directed to computer memory management.


	Applicant’s arguments that the remaining dependent claims are allowable since they depend from allowable independent claims are moot since the independent claims stand rejected.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8 AM-6 PM, F 4 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181